Appellant was convicted of theft of property over the value of fifty dollars, and his punishment assessed at two years confinement in the penitentiary.
The only question raised on the record relates to the sufficiency of the indictment, which is challenged on the ground that it is not sufficiently specific in describing the property which is alleged in the indictment to have been "one bale of seed cotton of the value of one hundred dollars." We think the allegation is sufficient. See Bell v. State, No. 5129, this day decided.
The judgment of the lower court is affirmed.
Affirmed.